 



Exhibit 10.20

AETRIUM EXECUTIVE OFFICER PROFIT SHARING PROGRAM

     In 2004, our Compensation Committee authorized an Executive Officer Profit
Sharing Program. The Executive Officer Profit Sharing Program is a cash-based
quarterly incentive program designed to focus our executive officers’ attention
on achieving quarterly profitability. Under the Executive Officer Profit Sharing
Program, the Compensation Committee has the discretion to award up to an
aggregate of 10% of our pre-tax income (before such awards) for the quarter as
cash bonuses to our executive officers based upon our profitability and cash
flow for the quarter. The Compensation Committee then determines individual
executive bonuses after evaluating each individual executive’s contributions to
the success of our operations for the quarter.

 